Citation Nr: 0614319	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for the service-connected 
hemorrhoids.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from December 1978 to March 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded this case in March 2005 for additional 
development, which was subsequently accomplished.  As the 
required development was completed, this case is properly 
before the Board.


FINDING OF FACT

The veteran's hemorrhoids are manifested by moderate symptoms 
and bleeding twice a week; there is no evidence that the 
hemorrhoids are large or thrombotic, irreducible, or with 
excessive redundant tissue evidenced by frequent recurrences.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §  4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his increased rating claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO provided the veteran with letter notification on 
December 2003 and April 2006.  The VA fully notified the 
veteran of what is required to substantiate his claim in the 
notification letters, the October 2003 statement of the case 
(SOC), and the February 2004 and February 2006 supplemental 
statements of the case (SSOC's).  The RO notified the veteran 
as to the reasons why he was not entitled to an increased 
rating in the October 2002 rating decision, the SOC, and the 
SSOC's.  The SOC and the SSOC's fully provided the laws and 
regulations regarding entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement to higher disability ratings under the applicable 
laws and regulations based on the evidence provided.  
Together, the notice letters, the SOC, and the SSOC's 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claims for service connection and higher 
ratings being decided.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  19 Vet. App. 473 (2006).  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Id.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 14.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper effective 
date notification for his increased rating claim.  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased rating, no 
effective date will be assigned and there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes VA treatment 
records and examinations.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Increased Rating

In a January 1999 rating decision, the RO granted a non-
compensable rating for the hemorrhoids as the hemorrhoids 
were not large, thrombotic or irreducible.  In April 2000 and 
October 2002, the RO denied the veteran's claim for a 
compensable rating for the service-connected hemorrhoids. 

The veteran contends that he is entitled to an increased 
rating for the service-connected hemorrhoids.  In support of 
his claim, the veteran states that he bleeds during every 
stool, takes a stool softener, and soils his underclothes.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected hemorrhoids has been rated 
under 38 C.F.R. section 4.114, Diagnostic Code 7336 (2005).  
Under this regulatory provision, a non compensable evaluation 
is warranted for mild or moderate symptoms, a 10 percent 
rating contemplates external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, and evidencing frequent recurrences, and a 20 percent 
rating is warranted when there is persistent bleeding and 
with secondary anemia, or hemorrhoids with fissures.  38 
C.F.R. § 4.114 (a), Diagnostic Code 7336 (2005).

The veteran has two VA examinations of record.  The August 
2003 VA examiner found a hemorrhoidal tag at four o'clock and 
ten o'clock.  The sphincter was quite tight and there were no 
rectal masses.  The prostate was 2+ enlarged and had a boggy 
consistency.  There was no recent bleeding.  The diagnosis 
was external hemorrhoids.  An addendum indicates a diagnosis 
of external hemorrhoids with minimal symptoms and no 
disability.  The October 2005 VA examiner noted that the 
veteran bleeds twice weekly, wears pads on his underclothing, 
and treats the hemorrhoids with stool softeners, Metamucil 
and topical creams.  The examiner indicated that the veteran 
had a colonoscopy eight to nine months ago which showed 
internal and external hemorrhoids, but no polyps or other 
abnormalities.  The impression was internal and external 
hemorrhoids with moderate symptoms and minimal disability.  
There was no evidence of bowel incontinence, fecal leakage, 
anemia, fissure or thrombosis.  The size of the lumen of the 
rectum and anus was normal.  There was no current evidence of 
recent bleeding.

The above medical findings establish that the symptoms of the 
internal and external hemorrhoids are best described as 
minimal to moderate.  A 10 percent rating is only warranted 
when the hemorrhoids are large, thrombotic, and irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences.  Both VA examiners did not find any evidence 
that the hernia was thrombosed or irreducible; additionally 
there was no evidence of bowel incontinence, fecal leakage, 
anemia, fissure or thrombosis.  Both examiners described the 
veteran's hemorrhoids as minimal or moderate with no 
disability.  Given these minimal to moderate symptoms, the 
veteran's current condition is most accurately classified by 
a noncompensable disability rating under DC 7336.

The Board has also considered higher ratings under diagnostic 
codes for conditions affecting the rectum and anus under 38 
C.F.R. § 4.114.  However, the complaints and clinical 
findings of record do not indicate that the veteran's 
hemorrhoids have resulted in impairment of sphincter control 
of the rectum and anus (Diagnostic Code 7332), stricture of 
the rectum and anus (Diagnostic Code 7333), or prolapse of 
the rectum (Diagnostic Code 7334).
      
The Board recognizes that the veteran's argument that his 
hemorrhoids are more severe than reflected by the current 
evaluation of record.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Board has considered the veteran's lay assertions, they do 
not outweigh the competent medical evidence of record, which 
do not show an increase in the symptoms of hemorrhoids to 
warrant an increased rating.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against granting a 
compensable evaluation for hemorrhoids.  As such, the benefit 
of the doubt does not apply, and the claim is denied.  

Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in the 
October 2003 statement of the case the RO provided and 
discussed the criteria for assignment of extraschedular 
evaluations for the disabilities at issue for which an 
increased evaluation was sought by the veteran on appeal.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
Frequent hospitalization is not demonstrated.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The Board concludes that the criteria for a compensable 
evaluation the service-connected hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2005).


ORDER

A compensable evaluation for the service-connected 
hemorrhoids is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


